| Come loin
Udited States District Couat
Easteen Distict oF WISCONSIN.

 

Patrice B. #1508011, —_
OShKash- Cognectroat “af lORAN #33)0 oSh kath, WE. SY GOZ-3H00 -

Plein HF

ye Case NO t
Hyco F, Gortia, Mid.
DAVID tL Beans. M.D,
Mark Sateeaieble, MD.
M obilLexYmi dwest Reg ion )
DR: Karen E, Reynolds,
DR» Di ATANNEN
hori DoehLiiug (H.S.UiM at R.G.C.T)

A) Preties Defendants.

Plamh rs a Citizen of Wisconsin avd (5s hoceted at

OShléesh Coreschonyal Sash wHon Po Box* 33/0. OShkaSh .
LI, $4903 - 3310,

Derendawts ©, Hugo FE, Goite 13 @ CYizEeNn oF Wiscons/
HE Is EMpleyéd at Ked Geawite Correchowal Tush oto,
at [006 Cvaty Kord, EE, Box * 900, Red Geanrte. UE, 54970-

-O%60,this deFeadewt Haened the Flaintff Whilé Fuployed

at Red Coawihke Bee Gust HSU DEPT as a Physicvan. HE
1S Sued IN His Official Oud iwclluideel Cupaates.

Case 2:18-cv-01814-LA req yitens Page 10f19 Document 1

 
 

 

Complaint Cowtinued. A) Parties
DeFendawts :

@, david H Rens. Mid 15 Liste at A700 Science. -
- Grk, DR, BeechWoed, Oo, H4iaa, He fs a Citizen oF
Olbiv. this defendant Naamed He Plant while Employes

cet MobiLex “8 (tidwestReg ion) histedl at 165 Howtley
Road, Colombus obo. 43024. HE VS Sued iu his Oficial aud

iMdividued Capacities -

, Mark Spteriale Mid. is Listed af 252 REA.ST
North AndeveR, Massachusetts, 01845. He 's a Chizen
OF Massachusetts. this deFewdawt Warmed the PlaintFF
While Employed at MobilLEy "midwest Renew) Listed at
LARS Wowrley Rod. Columbus OHIO, 43294, HE Sved 10 Hes
Ocal aud thdiiid val Cape ates:

(4), Mobilex Ys ( Midwest Req ion), 1S Listed et C185 Howley
Road, Columbus, OHi0.43389. this Compewy Resides iM Oto -
This Compawy aucl its Employers Heed the Plainttt While
Combucted Hyoush the Wisconsin DEPerimeut of Coeaectrous
at RedGaawite Corlectionel Lustitotow, Locerted ot 1806 (uty

(EE, Box 700. Red Geatle WT,5Y970-0900( be. U- DEPT
Road EE ‘eueel oe Mia Gn Capecs fet t7 0700.( )

G6). oR! Doehling (H.s.UmM) Health SERVICES Owih Meaweaee .
at(RG, cs) Red Geawrte, Coan cust 6 listed at /oog
Couowty Road EE. Box # Joo Red Greewtte . WI. 54970 ~ OVOP. SHE.
IS G CiHzeN of WISCONSIN, This de FeNclant Hanadithe Maint?
While Employed bythe WISconlsin Department-0oF Becéctions,

18 Sued im HEZ Oficial aud (wolividval (a practrHeEs.

at ali Times, Each oF the(7)even) DEfeudacts Gcted- )
-\otder the Colon OF STAFE Law,

Case 2:18-cv-01814-LA Filépay/16/18 Page 2 of 19 Document 1

 
Come rrone (ou woed, (A ) fares —
Det ewolants:

6, DR. KC AREN E, Reynolds. I$ a Gtizen oF Wiscons iby
She ts Bwployéal by \NAveUN Maemowal Wospitel, (Agnes (an -

— VWealthCere.), Listed at G20 W, BROWN STREET. Wavpun,
WS . 53963-1702. 4h1s deFendewt Haened the Plaint
LIhile Comwtrached through the. Wisconsiv Depatinewt oF

Corre ctons , awd its HS. UT DEPT at KR.E.CT, ns sved iv Mee
OFical aud indlyidual Cepacnh &S-

(7), DR Di Lif TANNEN. IS @ ChzEeny OF WISCONSIN, He is
Em Ployed by the Wiscons 7A) Departméwt ef Coeeectrons
a} @ShKash. Correchinal, usttution, listed ¢t 1730 W. SMELL
Road. Bex # 3530, oShiLesh, WZ. 54903-3530, This de Fenthawt
HAated the Plannhét While Eiployéd cit ash kesh Cork. Lwsr.
Neal seevices Unit CMS-U, ) While, Angloyed as @ Fhysicse w.
Sued tw HiS BMclal oud Ndividual Cafacitiés .
(B,) Statement of Claim > Factval-
Maach of 201s (APPIOK).

P\ ants Reported Lo the Health Seavices ywit (H.8.U,) at
“Red Garant. Conn ws, (RG.Cor). that he was haviwg

Pons io his Right Upper Quadramt (RVG, (Post Comp betion
OF his Hepattus-C  =pwhepforow 9 Ribavanin Theatuewt foe.
He Weeks as Well as bens treated With Tele Previa for. The
Fist (2 Weeks OF Saicl Taare tCowese,). Plaint F Coutm -
“Vedly (nfotmed WSU, staf at RG.Co, thet the RUQ.
Pein Wes SHU Phesewt, lJ Ltr Sovudl Tasting Was Order el
by Wis.V Physician ow 9/31/2015; (PR andes OF Uvl, MdiSON
Gastro EN TeRology - Wepactology Devt Lish Ceavanbes PA, For 81 -AvAUAL

iver Chirrhosis / Caycer Suaveillance.,
Case 2:18-cv-01814-LA (3) Page 3 0f 19 Document 1

 

 
(8) Statement} of Claim Cowt. fa cual

Match 31,2015 —__—_. |
ULtra Sovwd results were Read one Electronically SEN tT
ASO. Steff at R.GC.CE, voith a Finding ak Small Gall-
~Stones biewe Adevtifved tv Plaines Gallbladder. -
Loith Notation OF NO SPeciFic Signs of Cholecysths
IN Ahe Qreq Werte Tmpressions ate Reported/ NoTER, these
Revlls Wweee Read aud dinaesed by MACK Satertale M.D.
CF Mobiley. S86, (RiUiG Pain Still Presewt)

May 35,9015

WS.U. NON-StAW Physician at R.G.CiT. Onefexs a
CryT. Scan, Spec Fically Con Upper Rug ht A vadtant Barn -

“ AGER TH 6F ALC. (Right Uppet Qvad tant Pain Coutintves )
Seplember. 50, 201S _

A & Month Gollow-UP Ultra Sound Testiilg Was Aone
ON Plaint for Livez Chiarhosis / Cancer. Sueveillauce, Thesk
Results weer Sewt ELecteonicelly to RG.CL feeth Seevces voit
Read oud oliaqnosed by David H. Beans.MD. oF Mobile 44, Witt
ALinding oF ‘OLudge. lathe PlamntiFEs Gril bladdeg, as Well as a
Sespected PolyP Measu ing YidX Gid X YZ Ms (Appin Size. oF
A Fewcil EXASER.), RUA, SHI Presewh ,

October 15,4015

Hugo F; Gortia MD. (RG.CL), ordees a Cevetal Svegery
Cowsvlteton, Stating Patient Complains ot Abdominal Pail, avd
Bhat the lft Sout dette 9-30-15, Shows Sludge. w the
AM DladdeR awa a Saspected FolyP MEASVRING YQX6,2X 4:3 Ms
(awd +o Role ext Neo Las/a) He lecomenrhe a usvbleton —
With fossibhe Cholecistectomy,(RUQ fain Still Present-)

Case 2:18-cv-01814-LA CP eere Page 4 of 19 Document 1

 
(B) Shdentout of Claim Coutiyved. factuel

October 20, 2015

Plaimtif& has Consultation With Surgical Doctor at-Wavpons
Memorial Hospital (Wavpum, wz). DR, Karen E, Reywolds, which
Consisted 0F Rewiew OF Ultra Sounds aut there Alag Wos is ES, Made
by Mae Seriale M.D, and David H.Beens.MDd,, optioms
WS Sormpery Were discussed . Plaintiff Noiced Wis Couceew OF the
Poly bi end Canlceeous aud hiS familues Mis tory oF Varios Cewewe
Wks. Dh Reywolds assured Daur fut if Svegery likes Aeadef
LPON, that a fast-OP Biopsy ubld be Recfoeted 15 Kite ect any
Caween fossibilites, a discussion ahovt biopsy Cre-ofp) 0%. V0
biopsy began. aud De, payne lds Ex platvaed to Mleintt thet
a biopsy IS q IN Mas IVE Procedlule , and Het if We decide f ow
the Pre-oP Biopsy, We Might af Well Jost Remove We Call bhdibe
Whike She is Seliveedy Nv thece 4S There Is Cleerly glot Wows
© Ccors according Yo Two Oltra Sounds, De Reynolds Assutedl whe
Plawkk& tet Peophe Op owrto Live Noamet LifeStyle @Flea Gall bleddhee
Removal Soryery, aud That « Post-of biopsy Would be dowe es Well ,

Arter this Cowcultectrow aul Hue O} aint TR USH Hs iN the Doctats
EL PeHISE Qudd Kiowledve tw her Geld of Ute, Coupled lithThe

Two Uw Sevnel Mauoseses, fossi bility of Caukee., the Sves ery
Was Scheduled foe We) vt 55, the Plant? Sigted The Necessary
Paper \WO RE Conasenttita to the Surgery ' the Doclez Gave Hily & Gecphlet-
hot Pre-op anol fost-op <xpectatraus ete, Whew Having Gallbleddee
Removal Surgery, (RVG SH Presact
Noveubee Il, 2015"

Surgery WAS Cavcelted, NO E¥Plavehow GiVEW “To the
Plaintiff, (RUQ, Pain Skill Pheseut)

Case 2:18-cv-01814-LA rie yee Page 5o0f19 Document 1

 
(porabement oF Claim Continued | Cacdval
November, Ids 201s

So ery 1S Ve Scheduled Qqain , Plain Wes Mobikved
(No other evplauchon for Reschedulids Y RUA Poi SHi/ gn

December dad dois

“Dae \ZAREN, EB, ‘Reywolds ur formed rg Chol ec (Stectow y
Own Plaiwkk, ‘Removiig his Cott | bleddea., all Soeg ee L.
Rredoets ReFhect thet Me. Ourgety ikeut Ubel], QU Sveeeced,
<c9y ip Meu Was Q couwted oa Post-OP, Hye Gall bledfee Was
Placed fv « Comainee with 106 NFB (Fluid), cmd Seat

En Cost+-oP Biegs Y, lac Rule out Comer of kolyp ), hecovely/
Weut well aud Plamt tt Was Cebeated heck % RGOM,

Gwese Sorcel Meds and Iwrtal Ryit Meds Wore off RK UQ-
Pain Combiwoed Yo Resist.
APProumatly 3-S Days Post Suepeey
— Plaintifl advised WSU: Steff /nvese Thect- fre lles havi
Qtatthes /leose Sleols Siwice His 12fo2fis Sirgeey, Verh
twas Told that ft 73 Newel tow. Some Keople fo EyPierience
Oherthea atter Surgery as A IS Quite «Shock B Youd beds
~ System. and that i+ wil Chear P 1 a Feu clays. her
- lo LuoRey » ) Rou Q Pain Combidves >,
_ January 28, ROG .
Plaids S4il) Cowtwoes To Wwhoaw MSU Poff aud Physietaeu
that ie ts having Rummy Steals did RUG Raw SHH .Sivee

“Surgery -
(4)

Case 2:18-cv-01814-LA Filed 11/16/18 Page 6of19 Document 1

 
QYystate moeut OF Claim Coutrivded. ' Facroul

febrvary 5, SOIL _

Plamtiff is tested foe C-Difticile Toxin B GENE, The
Yesuts Came hacle Necet ve FoR CoDiPRecle (BiG) anil
Also Stabed that the Likely Hood of this Otgna/isin Causing

tre diacrkhes Luss is Extremely low, aui/ Re pect Testis
\Ss AIS Co vRaged, (Gwtiwed KV W@ fiin ),
febtvary 25) dole.

Pl nkife has tele-MeD (video) visit Luith his Liver Doctor.
at ilo Madison, DA: Lisa Ceevamtes, PA: Aaimtift JW FORMS
heeof his Post-0P Diarther coud the Fall ON Joly RV.A Rariy.
She fecommewds a E,G.b to Evaluate foe Zsophaqacl Varices,
aud ¢ lowos ce ey 4o Evalvete the Alar hee, The allo kecoumeily

{moditam Zo hel P Lith the Mharthea TS ve. (Rue Shit Mesewts)
(ALA a loperamide” ),

ApiL 7 POlb |

Plawtdt TAkew to Uw. Medison GT. Cline % Reciéve
CE.GD. ada Colowesco py. (awaiting Bicpsy Reso ) HSU
StaFT Ab R.G.CT. ate @ked to Gusidee Cholestramime
Fo. cliatt hee. KR UQ Parn Reasists )

Abtil BO. SOMe
“Biopsy Kesvbs are hele from Ut Madisow G.T Chase:
pom APTIL 7, 2016 E.G.D and CBlowascepy. Othee thew % few
Smell ‘L le Cavoe2ous fol VS Ht Wee Keomo Ved. othe Biopsy S ie
Caldew aud ested ory Ukemeckable, Ayti dlatrhea Melt de

Ky comaeuded foe Leese Stools | [R Ui in Buhwnes )

Case 2:18-cv-01814-LA Filed {Zor Page 7 of 19 Document 1

 

 
(B) Skethemewt ae Gaim Coudhwoed .' Fekvol

Done &, oll a -
rool Saw ke Requested by AS. Physica  Docrmeatehor
OF Findiigs by Laborcebony Procedutes Stites Stool apperance,
Colez aud Cowsistawcy “are” Light Brown , ap he Sauce Cows iS daue
Thin’, NO Blood Visualized “faEwt Stales loose Slools” Meds Nor
Wel Ping” (R.U-Q Rain SHuil),

Movinn, Glonm ow Roesetly

v Physicians Cowhwued to Prescaibe. different Types oF Meheotius
“To “Atkemek 5 Mawege Hire Symptoms aud on Sets OF Diarhe.,
“dial curd E2kon, Kesuttims Ww MttPle Otcesions of Meds

Net Welding Correctly aud aint ff having to Change Clothes
Olve tothe accichewtal. Seilitis of hinsel, Whew Mami art Wed
A+ 05.0.2 (oshkesh. Cork. Fust,)./M 2018, NE Noh Aéd The ti5-V

Staff aud Physiciapy that He Suffered from (oustent- oterr hea
Siwee having his Gallbladder Kemoved on 12/382]15; That te
Nad No Pride issvé With aiarrhes (re Sveseey), and thet Nhe
has Documeutatow TO Jhow the Complaiivks aud “That t€ovoe’
sve he hes beew throveh Lith Phy

Atarrhes ZLSSHAE and
Documerts OF al She Meds hes beew Putthrovsh ere, 4

@ the USD Staff At OS CL. decided Te Guteoll " Plainbifi
Awtt diarthea Medicatiow, aud oly allow him access 76 his
Meds at Tho Set ime throujh of the clays Not Hou/The
Stwstruchiows Clinectod “to Talde, Which Stake Tlie Tio Tabs
ar the Fest onset oF lar hey Ot immecdietly aPlac Fits
Loose Stool, Plant has documewted Reciepts lee he
has asked For Meds to be vwCowtolled. So he Guld Take
Thom AS Pres ceWed , aS well es askine forte Problem thet

1S Causigctnordisttiben, non ke ate! pheadly, Pp daitentel? That
The <ssve Is breng Managed , (8)

 
(By Shedemrer of Claim Cowwved:: La Soa
lo Pregout; Cour.

Pin Plausbeh Compleuts 6 YeS0- Physician aud Stat That
We Neyer had Ha's Prabhouvt Dricy to his a fox [is Svesery
We LIISheas Zo have it Fixed, that The brigivel SEx10u5 ~
Medical Need(R.U.Q Pain) as Yet Z be Aieed, and és

Stil Presemt. Owly Co be Aawered aucl Wlel That Mae
Meds ate Mawes ix the Ursblem. Plavinteh hes been OW
these weds fon Sears Now, To Mevege Syneplans ar
Diarrhecr. (wine Dately Mawe ove them, (F Plainti Misses OWe
awse \e has Aietrhec / loose Steals Lithia YL Hoves .),

OY) -Meres algo The Cowceen aud Questow oF What [ema Went-Dawteage
AREAWEse Medieatows Cust we Me Plettifs welt [body ?
( Helle -- Me ltinney, $09, iS:.29, 109 Led. dd 22 (1993), Ey posvre
“TO vuevasonable Risk of Seniwus damaqe to Fotvae health ($ ee
esis Fo Cavse Or achow fog. Cavel aud Uv sve owsh meu),
. the Porecavtiow s Clearly Oteeke iW Hist Sewhewte OF Hire Weriue.g

CNEL OSE on ihpese. MAY Cause SEZIous Hem, Such ay Fast PR
IWerequlet Reattbect, e2 DEA. Do Not Take For. (once Hew
Airgcked roviey doctor He Diarrhea Rezsi$ts for Moje The 10 cays,
Zc. We Ust oF ad thlugy Gssoctated Lith long team USe t3 Stary,
Me Medicetiow Priwhout tas Si Many Weewmgl Oph Ovt Bre loennusy

6) Plawttt has heen diligently kersvesig AVEWWES FH Contrectt~ |
What éure Cyused This Sidhew hirtthe Lssvé, a5 Prive Zo Vee

Sv YS oh Ir/ae/IS. Plariehdf Ne / é ¢
oh < VaR ted | 4
Nob How Stomache ain / CHAM—ING 27 Hig &S Moet loses el ats (hey.

(6) _ Abfeoximatly February /0, 0018
P (anh deaded tt do a ede, Crho Revd atthe
has D.at es cmt Whi'ke CULE WW his Wbedical Files
Plas A 4 FSI EPS eth Beak} A PPEMER} ‘

 
(8) Stebemek OF C\crm (awtwued \ Fackual

AD! ae ,
Lrbeled) “Rropsy Ci wat, Repoct *(Gallbladdee dated
“A NNUALY LO, MO\ls, UPow Readibg Vian dis covered
TH MHS Pepork Was Related le hug (R-aaie Sotpery
fou Gallbladder Removal Sureeny, This Ciel Report Was,
Rew Called Up USO at R.G.Cr. Nox OSCE.
lo AS cuss The Cowkeuts, Hie Plank Searched hig
Melee = Wes "Co attempt Ze locate & Poses Repo.
Ol & Physictads Note - auy Thing That Whol? Shove Ved.
Some owe tlh Plow oe te Kesvitsor This Repoer
Nestletwgy (us Located (2. Se Porte Seurchsas gt Lobe ots
Reveaker Notting cthec) 3 Rnsodeble Dicowty dees Or) wee.
&) LPo Infoesathion $ bel eb 9623 -St . Bory addres Discovery Role»
- now Rev lew wg Wiis Ciual “Kepoet ow Biopsy, hve P lavwlrfe hes
Aiscovewed that Tre decumeratiow Wes Cowcealed Frown hin
AS Hey Reveal aw act that Resvited tu The Sujory / ene

OF the Plaintfe qué te Now believes Whole Neattedly thet Hoe.

Results Were cheliberstLy Cowceahed From him ,-TS Athaupt Cover.
UP The obvious Reason the Plaiefifh hes beew Sofering With
Contlawk iatthea Stee his Gallbladdee Kemovel Suegeny
PreanifP Wows Soe Rctthat HSU Stef Physician Kiew
OF ANS docomerctatiow estts, pecs se They Qhag Sone
Qud eked CIV Prio® Requets for any Documents From WiSi0-
the Wu. Steff glways Relied ow Tio HiSD Alicy “tet No
Documegls 10 Regatds to Health issuer, Tort hess £%. dle To

be Sewt Co CoH Eits, bwtiL RAFbaethe Doctor Has Reviewed
hen aul Stewed off ow them, ) foliciés /flocedutes /klhes,

Vocu Merde 45, aed Ae ee odd dol {fe puts iV SiMe
[0

 

 
(8) 6 Tache mers OF Claim Covwtinnved | Factual

S). tH this fiwel ‘Biopsy ‘Report OF !/3.0 [Ne ; Hie THREE.
\ssues that Promobed Gallbladder Removal Svegeey Meyer.

BN ished, the Polyp thal Measvred Wi2X Gd Y.3 MMS,
Ve GallSlones , the Sludge wthe Gallbladder, Not

Owe OF them Was Coma, NoR Mewtowred i Me
Fill BR ips V. heepoot-. Except thatthe Joeport oil Claim
that Sey Evew Checked Hre Specimens Cowher ier “TG
See fF Hey Rossi iy Tell off, (Gall Stowes)
LPQn Wwroemetww @ elieF~
@ Geshe Plai nfl believes Wet (Cthese 3 Thi'wes lee.
No¥ found 1H The Tiwal biopsy, (evethorsh tite Sarejcat
“Report Clarms thet the Gallbledtheae War Meggrecd aud WEG
Shut iwside The Plawwhffs Reely Paice D kenmoviag it Feo
ivan.) rend Hey Zither are SHU Somewhere iW His Boy f
On Never EX ished 72 Sithea Woy. ly yoey gud fadm Hos beew
Cuvseds Plaiwkt? ther UN Wecessarily Losta Vital exqnw
/ Major engaw, ob. Fie. Sv cow heFt foesen Substeuces
WWside the Planbtts belly? Ufow The iW hicmaton aud
Behie&, Plawhh Ceels thet this Weemebov Was Covetal
VP Sr oWe Reasow 1S Wide Liability, Fea the. Complications
Soewed By Plainti® Siwce thre jajaalis GN Necessary

Sorgery
(10) the Pleinkkf alto Reels Vow livFoewetinu aud belie Hat

this Fuel Report aud sts Chutents. Weee oF @ Hope dm
Srgwi\ Cawese Cluck Mast tefiwatly Somethikg thet Sholld Adve

beens Brought Clatnts oHeuwhou aad Discussed, NoT

Cow ceated From (him . Ex peciaily aFter all the Diarrhee issves
Wee Plchasecnusibneca ePeniana begs wh vlna RY Ae »

ain)

 
(B) STehke Mout of Claim Cowtwoed. £idvel

@ Dorin thet Same filo Kevleu/ or Aeurtt Wedicel
/ Records, the Plank also Aiscovered anotheg
Report ated May S,201S, From aGt. Scan clowe et

GraePon Hen Hos pel, Which States tiy Me Sid uns
rea af the eh, the ( ;
ant et «hate the. Gall bledder 1s Basy

Uh tally Newel
a 7% Ejectow et. NowTh’s les Dawe IN The
hwo Mowihs oferthe \St lke Sound test dabed 3/31 [is
awd * Mowths Prior wz;

he Qed Uften. Sond test-oleted op
Y-30-15, which both VHraSomds Hed diagnweSed thre

Plerveki FE Loith Mult Ply abe rimalt &s tiv aud on Mis
Cool bladden. clue te The CT, Staw bieng With Confenst-
ewe Useuld Teud +o Thiwk That The Alagnosed Abworndibtes
wold Nave Showw VP Got Cheanet, but LpvWw /Vfenmehow
Quel elie, these. Results Spomthe Col Scaw Wehse olfo
Concealed, and Neve cluded i) With fhe 2 Vite Sud
Tost Results the H v9o Ff. Lortia Provided H the SUG bow)
Who Comsubbed With the Mainttf, it rs 0fowk This Type
OE \whopwertiow gud beli€EF Met Plaith& Feels hedf
D2: \KLakew 2, Reynolds beewW q\ew tos @S-S-15 Resvlts
a+ Coywssutech ow rer She Wold have be ened ce lot Mote
addimawt about a Pre-oP Biopsy, did the Plaimtitts
UbNecessary Somery ard Removal ora Mayor ORGAW Would
Not have occured, UPow yFonmotion aud bell EF The Hlavchtft
Was discovered tha tweut his Gall bladder. the Bi E/netd That
bye Call bladder Would Have Stored for Needed Use, 15 NOW
ost Rowing Trough his lwhestives ane Tomei Even TANS
IW iS Path ie Ligoed, Cevsints the Constact Die trhee Ah
Meds are owly Toews the Liquid (fo Gcl/a Solid,

Case 2:18-cv-01814-LA rif peypr’ Page 12 of 19 Document 1

 

 

 
(B) State mew OF C laim loutinved 'faclual

: . . vi
WD, a Likehime OF Medicatows ~to Manege /mesk” I's
Gows Yo Weeek avec ow the Planks health cad
“Body. (+S beew Theee. (3). pews already, and Stl
Ane KU. Q fas Never beew Totally addressed. anc Is

(13) SHU Present,

- Plainti® Kyows he Must Show thet Dikibeeate tivdl erent
EXisted -to Make this Claim, bid Flamh, Uow hwtnematon
and belieF feels thet the Chain oF Events Me Tur?
Aiscaibed iw Hvs Claim, Caused UN Needed Lain aned Vea ing
Ole Sir bar Harem, That Oficails Kier’ ghot The MRLM Chek -
aud Cowcealed this IWwformatios) Deliberatly, as well as knnawialy,
Pot Pleunkih on Medicotious Te "Mawaneonineslk fire idee
~Ly us iSsuE, Subjectiug the Plaimtit? To a Huge LiSK OF

ge Harm as Well, Brawey-V- Pulsipher, \43 F.3d 1297, AZM
(lo ee 1999.) als Helle 4/- Mc kinney, 50% US, aS (1793).
also VANCE Ns Pobers, 4 Fi3d9787 (Tig 1996)» Wi lsen -V-Serer,

SOl WS: AVY C1971). aud farmer -V-Brennan, 5/1 US: gas (1974)

AS Plaintif? has Shown through ovt his Steobement oF Cle
he has beew Buh) ected to acts OF deliberate /udlifecake
Miro h Wo Chain AF EVEME. Harem and /aJ} Vey Kesvlpef

Qs Well as fessible Fuluce ASks OF Haku, aad The
OL 4 inal Serious Medical Complaint (, KUQRun) 1s Still

EXISHWINg

CE) unoler Due Aocess Plait Cleuns Mat unckee. Torwes-Y- bane (only.
IGS Wis od 892, 537, NW, dd 74 CCT, APP ARGS )92- Q4e, |
in Part Generally a e-depANabowd Heacing is Requieel, 6y+When
A ceprivation Results from a Random act ofa staté EMphyee,
the Question becomes the adegvacy of the fostcheprivation -
-Ryumed res.

Case 2:18-cv-01814-LA meee 18 Page 13 of 19 Document 1

 
B, Statemewt OF Claim Coutied 6 hual

(\§) Aperos% —Vuly / august OF 2018

Plainkk& Sewta Cequest Form o We HiS-U Dept at
OSC, asking why he Was Never informed aboutthe
Fiwad Biopsy Repaet dated 1/90 Te: thet he had dscovetal
NWS Medical File. Curing QO Review of the Files, 7
The WiS:U-Sdofl Responded thet He Wald be Shellaf
te See DRAW WeW “To olfscoss the F550, Roe, Pato Shi])

vst _'7 , ROIS

O. Plow Saw DR DiliP Taunen, He asked Hedkeloe
Luhy Weld He be ld oF These Kesults? Hal Yaintl?
Felt they Wete Siguificant Enough Ww Alelvee 7D Meat
Q Aiscvssiow 0F Some Sort DRTPINE Immediatly Slatect
that” He does’ Kvow Why, that he Wes Nor He dooloe at
RilaCr ot the Time His all Took PlecE. DR TANQEN
Leolted throvah Plaintt Melcel le aS they SPoKE awd HE
Could Not locate any documewtetow That Veritiéd awy
Type OF Notification) Te the Plainhtf /v legneds 2 The
fesults 0F the Fital. biopsy datel 1-20-16,

@), DR TwweN did however Attempt clewn/ Flay The
Subj e ct By Cleinativg That The trie Biopsy Showed peiwimal -
CHaowte Chole ysttis, Upow sot loreteetiow aud belie le iwtith
Féé/s thet A Mivimal cliagwases oF Ay Mediced ZESVE. oR Syuproms, |

its ¢ Lommeon Séwsé CopClos/ow thet Rénovel oF x MRjor Cheer)
from The human body '8 MOT The hast phir, Possibly ab The
Moderate Stage, most likely at FUll 6/00 Shep, Bue Mover
iw sma S429»

 

Case 2:18-cv-01814-LA Filed 128 Page 14 of 19 Document 1

 
(B) Sheckemout OF Claim Combwoed.« © poet

3), Hire Diewek FF Further Cl eeirns that De Dilip TA WUE

OF OSce, H.s.U, Kas Complete Access G Plantrffy
Meoltcal “Keconds +o Review, Get PlaiwtifS Mekcs/
History ete, Qud Yet Ite Chooses “ Owhwee
Uh The Coltse OF Texte Wasi. the pesvé
OF iatrhen, aud ~% Tymoee The BLO fan, He has
Also ClosE€N WT Gntrobh Plains Mredicatows Cover Courlere
—Meds ), lby Coustiwu due This Trertuaedt OF Mawagrug Fire
Diatt hee, Fssve, aS be ll 2S loutroltie the. Cottein Whites
the PlaiwhtF? 15 allowed To gecess his Medlastous, Goth
Vocloz Hugo Fonte ava De. Dip Tawuen. Have Placed
Restrictous ow the Platts libeety/Frecedoms) © fhyhifafe
in Ra Wary WCldenées OF Pason Life, Mlaintiff is Now dvd) ect
ae a Life Twe OE Medi carhow aud Tiled Side Elfeé}s To Mawage “
Te Symtoms (hie Caw be dehabili tative ) WNCh Cavse Sadbdery
Onsets of bodily Fuwctouss Cavsivg Plainhf To be Vevy alear

sy ue CoeseWore Or Restrooms a aud Place he Wishes Ze Go,
Whith imposes @ HaedShip vpow Plaintt,

WIEN seks -
. (own Lis hes to Malke Clear thet All pebeudawts Marte

in this Complaint Were actiwg vudrer the Colon oF Stete
Law at all Times Relevant te This ACHON ,

All DEFeudawhs ewe Sued ty thee OF Geel Lapecites.
Qud thier individual Capaci Hes .

; MD
And also ASKS that DEF ELdauts DAVIA Ht, BERS Ku? MALL ~
— Saleriale “> Rott GE Séevéd atThile liste Abiiestes: chr
Atthiier EmPloyee Mobilex*™. at Adbeesr Feovidhed. NS
thy Usted Addacses Fon Both DetEenlawts Weke Fond By 4
Goole. Seaech. tks NoF (00 feccent Cactaw ts Pv¢e Odell .
087 Case 2:18-cv-01814-LA Find que AR eins Moasbedteh 45 en Suployee

 

 
Plamdsitf Wishes +o Tuttier Note, that he hes Svhaushect oll
QVvaileble administrative Remalies that are aveileblke fo him
Bout ay LUIS COASIN department OF (oeaectrones, Geiévante foley

curd Proceduaes,. ow. J/a¢ lig Plaintut Sobmibed @ Inmate Complaint-
form (x. Qa é) Raising He Mathers Stated sn This Complaint To The

MShtvtiond Complaint Cramiwrers ofice at(OS-C.Z), ow Mavch 30, 201g
Plamhef pedeued a Respowse The Tie ode , dismiss ING Ki3 Eng lain/?-
QS well as GNothee Aismissel From The Review Avthoely, Date!
March 30,9018 Gud Sigued by Loa Dochliig Plaintiff appecked This

Avasionw on appropimatly April Y¥th Joie. te He Beatectous Complerit-

Chamimer * OW APL 67, 20/8 Pl autrft Rea éued “Teyvo AecsiowS Thet
both dismissed his Comtavect owe at tie Level of He Connectows wt

Cones
oe, Cud tre Secor From the Sectetary oF De pattittocd at Cottectious
Cane RET 7, QOIS. No Fudthec appeals ate avarLebbe ehee
Ane Secretary OF Depart of Cotrectiors . ADmMiwistiehve Rem cdies
thave beew Exhausted a+ Tas Port, Which cllow the Plaintiff re

reqiv Movi ToueWard ith his ComP taint fnthe Covet.

Alo Ae Plant Ff Lis hes to Stabethat it °S his belice Het
We achous of the Chokeudlauts ate Not dost Mere Meg Leg ewce,
they athed With obeliberete ind freeewce. and thet He. Pla tutiff

Nas beew qud ail Bovhwor to be Lereparib hy jyjoRed by The

Conduct oF the hefentdauts. he will be ow Medication) fon

“e VY , Result OF the damege dowe to his Kesoe,

ns x en tee main, discomboet, Meutel ot ' eles
i" A Lill hy Endv Ling ono Life Wme, ;
Oe Line eM dissed pote (Pr comenifiteut) C jon
a rukive Sve P| ai whitfs bi betes °2 Laseden- duet theatth/a eal,
=F ¢ (Comb licatiows x Hed DEFeKout loti Doehling Beew Oparuisihe
Wer ed is Way Have pee) Noiced awh abted .
ase€ Z2:10-C

v-01814-LA Filed 11/16/18 Page 16 of 19 Document 1

(i

 
B. STeTe laeFLy You@ Lacal Teory,ot Cole Aotratriate Authaenly

AS @ PRisoner. the detendants Cumulatvely Acfaved Me oF
Libeeby interact, Violefiug tio due Peocess Clavse oF the 14% Amondmowt

OF the Uvited States Coushtuhow. Such a liberty intedest EXIss |
When Paison OKicials resttain the Freedom of s/umates Ji a
Manner that “imeoseds). ahyPical aNd Siguiticaut Hard sShid ls) on
The inmate in telaboy to the ORdivarv MCcidewk oF PRlson Lite”

Sée Sandin V, Conner, SIS US, YOUNES SLE, RAG3, ABR LEAD YF ~
(1995), vse ’ jt EUV vg M- Maldinn ey, SOT US as, jasrkh, Edad 32 (1943).

Zam also Claiming a Violehow of mv rights (oWCERNING The
Eighth amendment ortie Uurted States Chusttyton, Msis Cheatly

OolViwed in Cooper Vi Casey. 97 Fi 3d 94,917 (7 Gk, 1976), Which
States that Aeleys th treating PainFol Medical Comdetrows That ake
not lige threatening’ breach the Honekond Pert of the 2¢4th Ateudsets

\WWhent, ALS See Gutierrez Vi Pebers, ULE Fd 1364, 137207" Ge 197)
Qud BilloOs -Y- Sawdael ,

No, Civ, ArH, -05-0530) Yols Supp 2d 766 (sid Tefgoog
AL Reason -V - NORMS, NO-06+1S34,200lo US, App LEXIS “20784 (GK cig).

Vi RelieE You Request.

Wherefore, Plain restecttuily Prays that this Covert
AX Declare hat we acts aud OMiss ions disceibed Hegein

Violated Plamtifs eights Under the Cowsttvtow aud LAWS OF
the Quite States :

B: @rder Aefemdant to Pay (omPensetory awd fourtiye gla meses:
Qi Onder defendants to Pay dameges toe EmohouaLaut Mental aug vis4 J

D! order deFendawts to Ruy dameqes For Futuee Patn aud Suen. Cotver

Emovowar aud Wewlal awauish, aud Medical Relebel Caste 6 the
Plaintif® tn the eae Comvlechve amouwt oF One aud a HALE Million
Dollars. (1,560,000. Jiand

ES ede Avfendants to Pay Costs aud Arsbunsmewt oF This Qctiew and Such
Owe relief asthe Contdeems GPProPrate as alesult of The betendauts
biewg Chad doedablan gndiffer euttthe Pinel Hagierbut Medanad tends Sheteby

Byacéehatig the Plaintiffs Cowt i Uous Pain aud Soffeans -

 

 
ee Yenve
; JurisPiction od EN |
Under 42 U.S.C, 1978S Achoy,&4 Cull Aetiow)
the PlamtiFt ts Suing Foe o Violation of édeerL
Law under 28 UcS.C, $1331 ak 1343, (a) (3), HeFisteen

Ye ¢S Where fre EVES Fi vile Rise te FHIS Claim occulid.

 

the Plaintiff also Requests vader 2B US.C, Sectow 1367

tbat We Covat Make Svpplimentel Dorisdhichon ove Plamwhs
State Law Claims, Although Plant does not Specify avy

Shecde LAvw Claims, |

the Plain algo Clains that DEFewdlait BEANS, SMeedle,

Goa, Reywolds, Doehbiig 3 MobiLex, Violated a Stabe Law
- Strlutes oF Mal Practice / medical Khegloece aud lenwwel Myvey
(Uudel 5 893,82 (SM) See Mc Colloch N- Lin blade , 513 Fe Supp da
|037 (a007), also = 893,55 (im)(2) faul-V- Skeup 200/ li Ya, d¥a,
WIS Gd G07, 625,MW, ad S60 = 9F -/BlOW AS WEr\

EVEN though MalPractié Claims orn (owsideced a Stote. lover
—ssve_, the federal Covet Caw ExcEenase Svppremewtel Yousdieton
“OVE Plains Slate Law Claims that aee So felebel to Claims
in the action ls) Within Bhe Covels J ORG wel Ti vrisd ction) that they

Foun Part oF the Same Case.ok Comtroveesy undee AtHtle TIL oF

Ane Dutred Stertes Copstitvteon” AE USC, = (367),

the Plant Revie. B. Morn !S0807, Ks and Wes atel Wires
Mewronve) herern a Prisonee OF The State oF LA SCOAISHN, Gu 4he
Custody bE He WisGo Nav dept ef Coated ons, ME 15 Cnecubly
Cowlined at OShKkeSY Cone. Fist (W OSbMeth, , LIS CONST,

Case 2:18-cv-01814-LA Gy 11/16/18 Page 180f19 Document 1

1S

 
tertacle “B. MleRas * (S00 “7 Y| aut
OSH [Cosh . Cont: Jw FT. Paes

0 »
ON OO, LOZ» D49OF -53/0 |

Ne,

_

ee

zs haye reed The Comegoi ny Complarnt
and Nery by \Jea Fy thetMe Mathees alleged
therein core. “TRVE , Eakcepr as to Watpees alleged.
Ow ‘Wfecucton avd belief, gad as 4o Ftose, £

hoieve them +. be (eves + Ceehty UMteR
Kenabty oF fek) VEY that Thee hoees O1Kg 43
Quel lothect.
Executed at oshloash, Mscouteitl 2K)
November Mt , A0lB,
Mey et fl SUL Yo

1S0F2

YY laut te

eo

Case 2:18-cv-01814-LA Filed {obig Page 19 of 19 Document 1

 
